Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 1 of 23 PageID #: 6




  REMOVAL TO FEDERAL COURT

               STATE COURT RECORD

                          STATE OF INDIANA

                    Bartholomew County Circuit Court

                         03C01-2107-CT-003701

                          KAREN ABPLANALP,

                                      v.

  MARGARITAVILLE VACATION CLUB BY WYNDHAM, INC.,
       WYNDHAM VACATION OWNERSHIP, INC.
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 2 of 23 PageID
                          03C01-2107-CT-003701                             #: 7/13/2021
                                                                        Filed: 7        4:52 PM
                                                                                                                                       Clerk
                                              Bartholomew Circuit Court                                          Bartholomew County, Indiana




STATE OF INDIANA                                        )         IN   THE                                   COURT
                                                        )   SS:
COUNTY OF BARTHOLOMEW                                   )         CAUSE NO.           O3_01 —2107-           -


                                                        )                             03C01-2107-CT-003701
KAREN ABPLANALP,                                        )

         Plaintiff,                                     )

                                                        )

                   V.                                   )

                                                        )

MARGARITAVILLE VACATION CLUB                            )

BY WYNDHAM, INC. and WYNDHAM                            )

VACATION OWNERSHIP, INC.                                )
Defendants.                                             )




                         APPEARANCE BY ATTORNEY IN CIVIL CASE

Party Classiﬁcation:         Initiating:      X        Responding:                     Intervening:


    1.   The undersigned     attorney and     all   attorneys listed    0n    this   form now appear in      this case for

         the following party member(s):             Karen Abplanalp


   2.    Applicable Attorney information for services as required by Trial Rule 5(B)(2) and for case
         information as required by Trial Rules 3.1 and 77(B)                  is   as follows:


         Name:             G. Terrence Coriden                    Attorney Number:            33 80-03
         Address:         445    Fifth Street, Suite    100       Phone:                (812) 375-9800
                          P.O.     Box 1510                       FAX:                  (812) 375-5461
                           Columbus, IN 47202                     Email: tcoriden@coriden.com


   3.    If ﬁrst initiating party ﬁling this case, the        Clerk    is   requested to assign this case the
         following Case Type under Administrative Rule 8(b)(3):                       CT

   4.    There are other party members: Yes                       No )_(

    5.   I   will accept service   by   facsimile at the above-noted number:                           Yes         No     X

   6.    This caseinvolves supportissues:            Yes            No        X
   7.    There are related cases: Yes                   No    X
    8.   This form has been served 0n         all   other parties. Certiﬁcate of Service          is   attached:   Yes   __
         N0      X_
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 3 of 23 PageID #: 8



                                    Respectfully Submitted,




                                     /S/ G. Terrence Coriden
                                    G. Terrence Coriden, Atty. #3380—03
                                    Attorney for Plaintiff
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 4 of 23 PageID
                          03C01-2107-CT-003701                             #: 7/13/2021
                                                                        Filed: 9        4:52 PM
                                                                                                                                       Clerk
                                                    Bartholomew Circuit Court                                    Bartholomew County, Indiana




STATE OF INDIANA                                             )           IN   THE                            COURT
                                                             )   SS:
COUNTY OF BARTHOLOMEW                                        )           CAUSE NO.    03_01 ~2107-CT-
                                                             )
                                                                                      03C01-2107-CT-003701
KAREN ABPLANALP,                                             )

       Plaintiff,                                            )

                                                             )

                   V.                                        )

                                                             )

MARGARITAVILLE VACATION CLUB                                 )

BY W Y NDHAM, INC. and W Y NDHAM                             )

VACATION OWNERSHIP, INC.                                     )

Defendants.                                                  )




                                                COMPLAINT FOR DAMAGES

       Comes       NOW the Plaintiff,            Karen Abplanalp, by and through her attorney 0f record, G.

Terrence Coriden 0f Coriden            &   Coriden,       LLC, and complains of the Defendants,              Margaritaville


Vacation Club by Wyndham, Inc. and                      Wyndham        Vacation Ownership,   Inc.,      saying and alleging


as follows:


              1.   The    Plaintiff,   Karen Abplanalp, hereinafter referred             to as   “Ms. Abplanalp”,     at all



                   times pertinent hereto          is   a resident 0f Bartholomew County, State of Indiana.


              2.   The Defendant, Margaritaville Vacation Club by Wyndham,                                Inc., hereinafter


                   referred to as “Margaﬁtaville”, at              all   times pertinent hereto,   is   incorporated and   is



                   licensed   by the   State of Indiana to do business in the State 0f Indiana. Margaritaville


                   is   generally in the business of creating and operating resorts and restaurants.


              3.   Wyndham       Vacation Ownership,               Inc., hereinafter referred t0 as         “Wyndham”      is



                   incorporated and        is    licensed   by   the State of Indiana to do business in the State of


                   Indiana     under       the     assumed       name of Wyndham             Destinations.       Wyndham

                   Destinations operates and does business under a                  number of different brands, one of

                   which includes restaurants named Margaritaville.
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 5 of 23 PageID #: 10



          4.   These Margaritaville         restaurants are built and designed under the control of


               “Margaritaville” and         “Wyndham” and           in   some     instances “Margaritaville” and


               “Wyndham”       create a resort type atmosphere wherein a brand type restaurants                     is



               included within the resort and the restaurant             is   operated   by a third party under some

               leasehold arrangement. These establishments are open t0 the general public.


          5.   On 0r about August 2, 201 9, Ms. Abplanalp entered the restaurant at Margaritaville

               resort in Pigeon Forge, Tennessee for lunch.                   Ms. Abplanalp was directed by the

               employees of the restaurant          to sit at a table in the patio area outside       of the interior


               structure 0f the restaurant. After dining and paying for her food, she proceeded t0


               leave the bright sunlit patio area and enter the darkened interior portion of the


               restaurant.   Her Vision was diminished by            virtue 0f the fact that she     was entering a

               darker area from a bright sunlit area, a phenomenon                   known     as “dark adaptation”.


               As   a result her vision was diminished, and she was unable to see food/debris that


               was    left   0n the ﬂoor of the          restaurant.      Consequently, she stepped 0n this


               food/debris, causing her to slip and         fall   on the ﬂoor.

          6.   As    a result 0f   this fall,   she suffered physical injury t0 her leg and was thereafter


               transported by ambulance to a nearby hospital located in Knoxville, Tennessee. She


               received essential medical care         at the hospital        and thereafter was transported    home

               to   Columbus, Indiana       for further medical care          and treatment.

          7.   The ﬂow of the employee trafﬁc to and ﬁom the patrons’                     tables and the kitchen   and

               bar area, carrying food back and             forth,    was designed         to occur just inside the


               doorway leading from         the patio into the interior of the restaurant and          was a highly

               used passageway. Thus, the likelihood of food and other debris                       falling   from the
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 6 of 23 PageID #: 11



                   plates    and food   trays is greater in this trafﬁc area.   Because the designed location of

                   this trafﬁc pattern      was located just inside the said entranceway from the patio which

                   created the      phenomenon heretofore       referred t0 as dark adaptation, a hazardous


                   condition for those patrons traveling       ﬁom the patio      into the restaurant interior area


                   was created by the         said “Margaritaville” and      “Wyndham”.       “Margaritaville” and

                   “Wyndham” knew 0r should have known of the dangerous condition it was creating

                   for patrons     who were walking through       this   high trafﬁc area. “Margaritaville” and

                   “Wyndham”         failed to provide sufﬁcient lighting to enable the patrons,
                                                                                                 including

                   Ms   Abplanalp, t0 prevent dark adaptation from occurring. “Margaritaville” and


                   “Wyndham” failed t0 use non—slip ﬂoor covering Which would lessen the likelihood

                   of a patron, including      Ms   Abplanalp, from slipping and falling t0 the ﬂoor. A11 the


                   above, collectively and separately, created an unreasonably and unsafe
                                                                                          premises

                   condition.


              8.   As   a direct and proximate result of the negligence of “Margaritaville”
                                                                                            and

                   “Wyndham”, MS. Abplanalp             suffered injuries and continues t0 suffer pain and


                   injury,   medical expenses, past and future,          partial loss   0f function of her leg and

                   other bodily functions, mental anxiety and anguish and other                damages yet      t0   be

                   quantiﬁed.


          Wherefore for      all   the above reasons the Plaintiff seeks        damages from the Defendants,

 Margaritaville and     Wyndham,       in   an amount reasonable to compensate her and for         all   other relief.

 The   Plaintiff requests this matter tried before a Jury      of her Peers.
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 7 of 23 PageID #: 12



                                    Respectfully submitted,




                                    /S/ G.   Terrence Coriden
                                    G. Terrence Coriden, Atty #3380-03
                                    Attorney for the Plaintiff



 CORIDEN & CORIDEN, LLC
 PO Box 15 1 0
 445 Fifth   Street, Suite   100
 Columbus, IN 47202-1510
 Telephone 812—375-9800
 Facsimile 812-375-5461
            Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 8 of 23 PageIDFiled:
                                       03C01-2107-CT-003701                            #: 137/13/2021 4:52 PM
                                                                                                                                                                                                                                                          Clerk
                                                                                                                 Bartholomew     Circuit
                                                                                                                 PRESTIGE PRINTING       Court
                                                                                                                                   COLUMBUS,-
                                                                                                                                             lN
                                                                                                                                                                                                                                    Bartholomew County, Indiana

    BARTHOLOMEW COUNTY CLERK                                                                               CIRCUIT          COURT — 81 2-379-1 605
    P.o.       Box 924
    Columbus, IN
    812-379-1600
                                -
                                  234 Washington
                                47202_0924
                                                                                St.
                                                                                          Q            SUPERIOR COURT1 — 812-379-1623
                                                                                                       SUPERIOR COURT 2 — 812-379-1 61 0
                                                                                                      Process Receipt and Return
                                                                                                                                                                              O
        pL A'NT'FF                                                                                                                                                         COURT OAS E NUM BER
                       Karen Abplanalp                                                                                                                         03C01-2107-CT-003701
                                                                                                                                                                              o3_01-21 o7-CT-
        DEFENDANT                         _          I                    _                                                                                                TYPE 0F PROCESS                    .    ,            .

                             Margantawlle Vacation Club by Wyndham,                                                       Inc.                                                                        Certified Mall

                              NAME OF                INDIVIDUAL, COMPANY, CORPORATION, ETC., TO                                                  SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OH CONDEMN
          SERVE               Corporation Service                               Company
        —-                    ADDRESS,                   (Street or County,               House Number,           City,    State and Zip Code)

            1-0               135 North Pennsylvania                                      Street, Suite 1610, Indianapolis, IN                               46204

        SEND NOTICE 0F SERVICE COPY To REQUESTER AT NAME AND ADDRESS BELow:
        __________________________________________________________                                                                                                            SUMMONS                                          XXXX
                             IE.     Terrence Coriden
                              445 Fifth Street, Suite 100
                                                                                                                                                                              gﬁgﬁngAUSE
                              Columbus, IN 47201

                             |—                                                                                                                                               OTHER                                            Complaint
        SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST                                                                     IN       EXPEDITING SERVICE                  (Include Business and Alternate Addresses, All
        Telephone Numbers, and Estimated Times Available For Service):

    E9             Serving;         1.    Appearance                     2.      Complaint          for   Damages                                                                                                                                  FOLD




        Attorney or other Originator requesting service on behalf                                         of:                          E        PLAINTIFF                     TELEPHONE NUMBER
        G. Terrence Coriden                                                                                                            [j       DEFENDANT                                                                    812-375-9800


                                                                                     Margantawlle Vacatlon Club by                              Wyndham,               Inc.
    The State Of Indiana                           t0    Defendant                                                                                                            You have been sued by                          the person(s)         named
    “plaintif ”, in the court stated above.
    The nature of the suit against you is stated in the complaint which is attached to this document. It also states the demand which plaintiff
    has made and wants from you.
    You must answer the complaint in writing, by you or your attorney within             D 20 days or        23 days commencing the day after
    you receive this summons, or judgment may be entered against you for what the plaintiff has demanded.
    If you have a claim for relief against the plaintiff arising from the same transaction or occur nee,
                                                                                                                                                                                       ,yougfanswer.
                   Ju'y 13                                                                21
    Dated                                                                            20


                                           SPACE BELOW FOR USE 0F SHERIFF ONLY D0 NOT WRITE BELOW THIS                                              -
                                                                                                                                                                               Ierk,   BaMolome                                 WC.              0C5,
    |hereby certify and             return that U have personally served, U have legal evidence of service, D have executed as shown' $$marks",
                                                           |
                                                                                                                                                                                                                         the process descr‘lﬁ
    on the individual, company, corporation,                                  etc.   at the    address shown above or on the individual, company, corporation,                            etc.   sh    \‘Vn   at the address inserted below.


           U                                                             am
               l   hereby    certify     and       return that       I           unable       to locate the individual,          company, corporation,             etc.,   named above. (See      r    +arks            beloq
                                                                                                                                                                                                                                    F
    Name and         title   of individual           served          not       shown above)                                                                                                                                  mm’ag
                                                                                                                                                                                          D
                                                               (if
                                                                                                                                                                                                 A Qrson                of                     m‘d dis.
                                                                                                                                                                                                        "
                                                                                                                                                                                                 cre          n then residing           in   the de-
                                                                                                                                                                                                 fen              t’s   usual place of abode
    Address (complete only                         different than         shown above)
                                              if
                                                                                                                                                                                          Date   of
                                                                                                                                                                                                      SerK                    Time

                                                                                                                                                                                                                         amount
                                                                                                                                                                                       Signature of sheriff o

        REMARKS
                                                                                                                                                                                                 Further          summons was            sent by   first

                                                                                                                                                                                                 class mail at the                  above address.

                                                                                          SPACE BELOW FOR USE OF CLERK OF THE COURT ONLY
                                                                                                 CLERK'S RETURN FOR CERTIFIED MAIL
lhereby certify that mailed a copy of the above indicated document to the defendant by certified mail, requesting a return receipt, addressed
                                     I
                                                                                                                                                                                                                                              to said def-
endant at the address furnished by the plaintiff.

    Dated                                                      20
                                                                                                                                                                                 Clerk,   Bartholomew County Courts
lhereby             certify that         attached copy of return receipt was received, signed by the addresseeﬂ                                                            or signed by another         D               on                       20

Certified mail returned unserved: unclaimed                                               U    refused    D     insufficient      address       D       or other   D    reason



    Dated                                                                20
                                                                                                                                                                           Clerk,   Bartholomew County Courts                                  Form No. 5

                                                                                                                      1    CLERK OF COURT
              Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 9 of 23 PageIDFiled:
                                         03C01-2107-CT-003701                            #: 147/13/2021 4:52 PM
                                                                                                                                                                                                                                                     Clerk
                                                                                                            Bartholomew
                                                                                                            PRESTIGE PRINTINGCircuit Court
                                                                                                                               COLUMBUS,
                                                                                                                                      -
                                                                                                                                         IN                                                                                    Bartholomew County, Indiana

    BARTHOLOMEW COUNTY CLERK                                                                          CIRCUIT         COURT — 812-379-1505
    P.o.       Box 924
    Columbus, [N
    812-379-1600
                                  -
                                    234 Washington
                                  47202_0924
                                                                              3t.
                                                                                     O            SUPERIOR COURT — 812-379-1623
                                                                                                  SUPERIOR COURT 2 — 81 2-379-1 610
                                                                                                 Process Receipt and Return
                                                                                                                                      1




        PL A'NT'FF                                                                                                                                       COURT CA SE NUMBE R
                       Karen Abplanalp                                                                                                              03C01-2107-CT-003701     03_01-21 07-CT—
        DEFENDANT                                              ,                          _
                                                                                                                                                                     TYPE 0F PROCESS
                         Wyndham
                                                                                                                                                                                                            I   ,          ,

                                                   Vacation Ownership,                        Inc.                                                                                                 Certiﬁed Mall
                                 NAME OF           INDIVIDUAL, COMPANY. CORPORATION, ETC., TO                                              SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN


        i SERVE

              To
                                 Corporation Service
                                 ADDRESS,             (Street or County,

                                 135 North Pennsylvania

        SEND NOTICE 0F SERVICE COPY To REQUESTER AT NAME AND ADDRESS BELOW:
                                                                              Company
                                                                                     House Number,           City,   State and Zip Code)

                                                                                     Street, Suite 1610, Indianapolis, IN                             46204

        __________________________________________________________                                                                                                     SUMMONS                                             XXXX
                             IE. Terrence Coriden
                                 445       Fifth Street,             Suite 100                                                                                         RULE TO
                                 Columbus, [N 47201
                                                                                                                                                                       SHOW CAUSE
                             l—                                                                                                                                        OTHER                                               Complaint
        SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST                                                               IN       EXPEDITING SERVICE                  (Include Business and Alternate Addresses,                                   All
        Telephone Numbers, and Estimated Times Available For Service):

    EH             Serving;           1.   Appearance                    2,    Complaintfor          Damages                                                                                                                                   FOLD




        Attorney or other Originator requesting service on behalf                                    of:                                  PLAINT|FF                     TELEPHONE NUMBER
        G. Terrence Coriden                                                                                                     D         DEFENDANT                                                                      812-375—9800



    The State of Indiana                              Defendant
                                                                                Wyndham          vacation ownerSh'p’                      Inc‘
                                                 to                                                                                                                      You have been sued by                           the person(s)         named
    “plaintif ”, in the court stated above.
    The nature of the suit against you is stated in the complaint which is attached to this document. It also states the demand which plaintiff
    has made and wants from you.
    You must answer the complaint in writing, by you or your attorney within             D 20 days 0r        23 days commencing the day after
    you receive this summons, or judgment may be entered against you for what the plaintiff has demanded.
                                                                                                                                                                                                                    '

    If you have a claim for relief against the plaintiff arising from the same transaction or occur nce, yougustyrt       in your written answer.

                   July 13                                                           21
    Dated                                                                       20


                                             SPACE BELOW FOR USE OF SHERIFF ONLY DO NOT WRITE BELOW THIS                                      -

                                                                                                                                                                                                                                                  f
    I   hereby     certify   and      return that D have personally served, U have legal evidence of service, D have executed as shown
                                                        I
                                                                                                                                                                                                    i            marks", the process
                                                                                                                                                                                                                                     descﬁﬁ
    on the individual, company, corporation.                              etc., at the    address shown above or on the individual, company, corporation,                              etc.   sh                tthe address inserted belo             .




           D   l   hereby    certify       and return that           l   am    unable    to locate the individual       company, corporation                 etc.    named above. (See Arflarks
                                                                                                                                                                                        r       beloQ
                                                                                                                                                                                                                          cn             I
    Name and         title of     individual served            (if   not      shown above)                                                                                                              'prson of        Hahn
                                                                                                                                                                                                            n then residing
                                                                                                                                                                                                                                         ﬁnd   dis.
                                                                                                                                                                                                                                  In    the de-
                                                                                                                                                                                      Dfen     usual place   t's                   of   abode
    Address (complete only                       different than           shown above)
                                            if
                                                                                                                                                                                      Date
                                                                                                                                                                                           Ser\ Time
                                                                                                                                                                                              of

                                                                                                                                                                                                         \M.              fmh
                                                                                                                                                                                                                           YU
                                                                                                                                                                                  Signature of sherif

        R E   M A R K        S
                                                                                                                                                                                              Further           summons was        sent by     first

                                                                                                                                                                                              class mail at the above address.


                                                                                     SPACE BELOW FOR USE OF CLERK OF THE COURT ONLY
                                                                                            CLERK S RETURN FOR CERTIFIED MAIL
Ihereby certify that mailed a copy of the above indicated document
                                       I                                                                              to the   defendant by certified mail, requesting a return receipt, addressed                                       to said def-
endant at the address furnished by the plaintiff

    Dated                                                     20
                                                                                                                                                                             Clerk.   Bartholomew County Courts
    Ihereby         certify that attached                   copy     of return receipt        was received, signed by            the       addresseeD                or signed by another               D           on                       20
Certified mail returned unserved: unclaimed                                          D    refused    D     insufficient   address         D       or other   D      reason



    Dated                                                                20
                                                                                                                                                                     Clerk,    Bartholomew County Courts                                  Form No. 5

                                                                                                                 1CLERK OF COURT
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 10 of 23 PageID  #: 7/22/2021
                                                                         Filed: 15       4:40 PM
                                                                                          Bartholomew Circuit Court
                                                                                        Bartholomew County, Indiana




 STATE OF INDIANA             )     IN THE CIRCUIT COURT
                              ) SS:
 COUNTY OF BARTHOLOMEW        )     CAUSE NO. 03C01 -2107-CT-003701
                              )
 KAREN ABPLANALP,             )
       Plaintiff,             )
                              )
               v.             )
                              )
 MARGARITAVILLE VACATION CLUB )
 BY WYNDHAM, INC. and WYNDHAM )
 VACATION OWNERSHIP, INC.     )
 Defendants.                  )


                             NOTICE OF RETURN OF SERVICE

        Comes now the Plaintiff, Karen Abplanalp, by and through counsel, G. Terrence Coriden,

 and hereby notify the Court, pursuant to Indiana Trial Rule 4.15, that Defendant, Margaritaville

 Vacation Club by Wyndham, Inc., was served with a Summons, Appearance and Complaint by

 certified mail on July 19, 2021. A copy of the certified mail return receipt is attached hereto as

 Exhibit A.



                                              Respectfully submitted,


                                              s/ G. Terrence Coriden

                                              G. Terrence Coriden, Atty. #3380-03
                                              Attorney for the Plaintiff


 CORIDEN & CORIDEN, LLC
 445 Fifth Street, Suite 100
 Columbus, Indiana 47202-1510
 (812) 375-9800
 (812) 375-5461 (fax)
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 11 of 23 PageID #: 16




                              CERTIFICATE OF SERVICE

       G. Terrence Coriden, Atty. #3380-03, attorney for the Plaintiff in the above-entitled cause
 of action, hereby certifies that a copy of the foregoing was served via USPS mail on the 22nd day
 of July, 2021, to:

 Wyndham Vacation Ownership, Inc.
 c/o Corporation Service Company
 135 N. Pennsylvania Street, Suite 1610
 Indianapolis, IN 46204

 Margaritaville Vacation Club by Wyndham, Inc.
 c/o Corporation Service Company
 135 N. Pennsylvania Street, Suite 1610
 Indianapolis, IN 46204



                                              s/ G. Terrence Coriden

                                              G. Terrence Coriden, Atty. #3380-03
                                              Attorney for the Plaintiff


 CORIDEN & CORIDEN, LLC
 445 Fifth Street, Suite 100
 Columbus, Indiana 47202-1510
 (812) 375-9800
 (812) 375-5461 (fax)
                                                                                                                                                                                    ~


                          Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 12 of 23 PageID  #: 7/22/2021
                                                                                                   Filed: 17       4:40 PM
                                                                                                                                        03001 -21 07-CT-003701                                                                                             Bartholomew
                                                                                                                                                                                                                                                           Filed: 7/13/2021Circuit
                                                                                                                                                                                                                                                                            4:52 PMCourt
                                                                                                                                                                                                                                                         Bartholomew County,Clerk
                                                                                                                                                                                                                                                                                Indiana
                                                                                                                                              gﬂhgggq‘mgjgﬁgmmﬁ                                                                 .                   Bartholomew County, Indiana

                              BARTHOLOMEW COUNTY CLERK                                                                                   CIRCUIT        COURT — 812-879-1 605
                              no. Box 924
                              Columbus, IN
                              812-379-1600
                                                              -
                                                                234 Washington
                                                              47202_0924
                                                                               '
                                                                                                                   St.
                                                                                                                         O          SUPERIOR COURT1 — 812-379-1623
                                                                                                                                    SUPERIOR COURT 2 — 81 2-379-1 610
                                                                                                                                    Process Receipt and Return
                                                                                                                                                                                                     O
                                  P LA'NT‘FF                                                               "                                                                                   ~
                                                   Karen Abplanalp                                                       1                                                              O3<ﬁ¥5iﬁbsﬂwﬁm31©1~21 07-CT-
                                  DE                                                                                                                                                              TYPE 0F PROCESS
                                       FENDANTMargaritaville Vacation Club                                                        Wyndham,
                                                                           by                                                                         Inc.                                                                 Certified Mail

                                                             NAME OF INDIVIDUAL. COMPANY. CORPORATION.                                                       ETC..    TO SERVE OH DESCRIPTION OF PROPERTY T0 SEIZE OR CONDEMN


                                  I SERVE


                                       To
                                                             Corporation Service
                                                             ADDRESS,               (Street or County.
                                                                                                                   Company
                                                                                                                         House Number,

                                                             135 North Pennsylvania Street, Suite 1610, Indianapolis. IN 46-264
                                                                                                                                              City,    State and Zip Code)




                                                                               ICE COPY To REQUESTER AT NAME AND ADDRESS BELow;
                                  S.E_N_D_'\f‘3T_'?E_O.F_S_Ef‘Y
                                                                               ___________________________________________                                                                           SUMMONS                                       xxxx
                                                         [a Terrence                         Coriden
                                                                        -

                                                             445 Fifth Street, Suxte 100
                                                                                                               -
                                                                                                                                                                                                     RULE TO
                                                             Columbus, IN 47201
                                                                                                                                                                                                     SHOW CAUSE
                                                         l—                                                                                                                                          OTHER                                         Complaint
                                  SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST                                                                          IN   EXPEDITING SERVICE               (Include Business and Alternate                Addresses          All
                                  Telephone Numbers. and Estimated Times Available For Service):

                                  FOLD Sewing;                    1.   Appearance                          2.      Complaint      for   Damages                                                                                                                       FOLD




                                  Attorney or other Originator requesting service on behalf                                             of:                                PLAINTIFF                  TELEPHONE NUMBER
                                  G. Terrence Coriden                                                                                                                 C]   DEFENDANT                                                             812-375-9800


                                                                                                                    Margantavnle Vacation Club by                          Wyndham,
                              The       State 0f Indiana                      m     Defendant                                                                                                 Inc.
                                                                                                                                                                                                      You have been sued by                      the person(s)        named
                              “plaintiff"           in the         court stated above.
                              The nature of the suit ﬂgainsﬁ you is stated In the complaint which ls attached to this document. It also states the demand which plaintiff
                              has made and wants from you.
                              You must answer the complaint in writing, by you or your attorney within             D 20 days or        23 days commencing the day after                                           I
                              you receive this summons orjudgment may be entered against you for what the plaintiff has demanded.
                              If you have a claim for relief against the plaintiff arising from the same transaction or occur nce, you  ust                                                                           u


                                                                                                                                                                                                     i
                                               July 13                                                                   21
                              Dated                                                                                 20




                              lhereby certify and return that      have personally served.
                                                                                         |   U  have legal evldence of service,          D
                                                                                                                                   have executed as shown (”@marks‘, the process descnﬁ   D
                              on the individual, company, corporation, etc.. at the address shown above or on the individual, company, corporation. etc., sh \vn a! the address inserted below.                                                                                    ‘1




                                       D
                              Name and
                                           l   hereby    certify       and return
                                                                                   served
                                                                                              that     I   arn unable to locate the individual,

                                                                                                                shown above)
                                                                                                                                                             company, corporation,        etc.,    named above. (See      r   riparks       beloQ   FA                                  1


                                                                                                                                                                                                                                                 Mmtagg
                                                                                                                                                                  '

                                                 title   of individual                           (if   not

                                                                                                                                                                                                                  D       A

                                                                                                                                                                                                                          fen
                                                                                                                                                                                                                             {arson 0f


                                                                                                                                                                                                                                    ‘Qt‘s   usual place
                                                                                                                                                                                                                                                        dis_
                                                                                                                                                                                                                          cre Ion then realdmg In the de-
                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                 “d

                                                                                                                                                                                                                                                                abode         ,2
                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                    1|




                              Address (complete only                    if    different than               shown above)                                                                                           Date of
                                                                                                                                                                                                                              Semi                Time

                                                                                                                                                                                                                                            \JNDIANB
                                                                                                                                                                                                               Signature of             sheriffW”
                                                                                                                                                                                                                          Further       summons was        sent by    first

                                                                                                                                                                                                                          class mail at the above address.
L?BH


                                                                                                                                              =OR USE OF CLERK OF THE COURT ONLY
                                                                                                                              V
                                                                                                                                              S RETURN FOR CERTIFIED MAIL
       Certified Mail   Fee                                                                                                                    ment     to the   defendant by certified mail, requesting a return receipt. addressed                             to said det-
EEDH
       $
       Extra Services
           D Return Recelpt   (hardcopy)
           Damn] Rece'melecmmc)                          s
                                                             __*
                         & Fees (check box, add fee as appropriate)

                                                                                                                   Postmark
                                                                                                                                                                                                         Clerk.   Bartholomew County Courts
           Deemed MauRastrictedDeIivery                  s
DDUU
           DAduItsignature Required                      $
                                                                             __.     __                              Here                     led.     signed by the addresseeﬂ                    or signed by another             U       on                      20
           DAdultSignamre     Restricted Delivery        $                                                                                    ;ufficient      address      D   or other   U    reason
       Postage

       $
BLED
       Total   Postage and Fees




                                                                                                                     W
                                                                                                                                                                                                   Clerk,    Bartholomew County Courts
       s
       SW7"
                     ﬂgﬂm/ﬂ/MﬂV/M                                                                                                                                                                                                                                Form No.          8



?UED   ‘s‘ir'e‘éig dbtimtﬁr‘isdf
                              3x706.
                                                             """"           @W/Le  ' ‘       " "                   " "                    J
                                                                                                                                         \\
                                                                                                                                                  1    CLERK 0F COURT
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 13 of 23 PageID #: 18


                                SENDER' COMPLETE THIS SECTION                                                             COMPLETE            THIS SECTION        ON DELIVERY
                        .'

                                I Compfete items 1, 2, and 3.
                         '


                                l Print yo‘hr name and address on the reverse                                 r


                                  so that we can return the card to you.                                  *-
                                                                                                                  ‘

                                                                                                                                                                                    D Addressee
                                                                                                                                                                             C. Date of églivew
                        .
                                l Attach this card to the back of the mailpiece,
                                     or on the front     if   space permits.
                                1.   Article   Addressed   to.



                                     CarpMM’M/I 68/1/1256 (“Mr
                                I55               N            pawsu/WM
                                    1M, MWa/xs,                                       //\/         L/ww
                                                                                                                      3. ”Service     Tyne“                            I3 Prioritykh‘ail Expgéss®
                                                                                                                      El Adult Signature                               El Registered    Mailm
                                                                                                                      I] Adult Signature Restricted Delivery           n   Registered   Man   Restricted
                                        Illllllll Illl lllllll ||||||||   |   H   |   IIH   ll   HIII   Ill           El Certiﬁed    Majl®                                 Delivew
                                                                                                                      DCeniﬁed Mail         Restricted DeHvery         U   Return Receipt for
                                          9590 9402 5853 0038 3576 61                                                 D   Collect   on Delivery                            Merchandise
                                                                                                                      El Collect    on Delivery Restricted Delivery    U Slgnatm'e COHfIrmaﬁonT‘“
                                2    Arﬁcle    Number   (Transfer from service label)                                 n Inmma Mail                                     D Signature Confirmation                I




                                          ?DED BLED                  DUDE]                  BED? E734                                  5|   Restricted Delivery            ReStflc‘ed DellVerY



                            :
                                Ps Form        3-81 1, July 2015     PSN 7530-02-000-9053                                                                             Domestic Return Receipt              g
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 14 of 23 PageID  #: 7/22/2021
                                                                         Filed: 19       4:40 PM
                                                                                            Bartholomew Circuit Court
                                                                                          Bartholomew County, Indiana




 STATE OF INDIANA             )     IN THE CIRCUIT COURT
                              ) SS:
 COUNTY OF BARTHOLOMEW        )     CAUSE NO. 03C01 -2107-CT-003701
                              )
 KAREN ABPLANALP,             )
       Plaintiff,             )
                              )
               v.             )
                              )
 MARGARITAVILLE VACATION CLUB )
 BY WYNDHAM, INC. and WYNDHAM )
 VACATION OWNERSHIP, INC.     )
 Defendants.                  )


                             NOTICE OF RETURN OF SERVICE

        Comes now the Plaintiff, Karen Abplanalp, by and through counsel, G. Terrence Coriden,

 and hereby notify the Court, pursuant to Indiana Trial Rule 4.15, that Defendant, Wyndham

 Vacation Ownership, Inc., was served with a Summons, Appearance and Complaint by certified

 mail on July 19, 2021. A copy of the certified mail return receipt is attached hereto as Exhibit A.



                                               Respectfully submitted,


                                               s/ G. Terrence Coriden

                                               G. Terrence Coriden, Atty. #3380-03
                                               Attorney for the Plaintiff


 CORIDEN & CORIDEN, LLC
 445 Fifth Street, Suite 100
 Columbus, Indiana 47202-1510
 (812) 375-9800
 (812) 375-5461 (fax)
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 15 of 23 PageID #: 20




                              CERTIFICATE OF SERVICE

       G. Terrence Coriden, Atty. #3380-03, attorney for the Plaintiff in the above-entitled cause
 of action, hereby certifies that a copy of the foregoing was served via USPS mail on the 22nd day
 of July, 2021, to:

 Wyndham Vacation Ownership, Inc.
 c/o Corporation Service Company
 135 N. Pennsylvania Street, Suite 1610
 Indianapolis, IN 46204

 Margaritaville Vacation Club by Wyndham, Inc.
 c/o Corporation Service Company
 135 N. Pennsylvania Street, Suite 1610
 Indianapolis, IN 46204



                                              s/ G. Terrence Coriden

                                              G. Terrence Coriden, Atty. #3380-03
                                              Attorney for the Plaintiff


 CORIDEN & CORIDEN, LLC
 445 Fifth Street, Suite 100
 Columbus, Indiana 47202-1510
 (812) 375-9800
 (812) 375-5461 (fax)
                               Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 16 of 23 PageID    #: 7/22/2021
                                                                                                         Filed: 21        4:40 PM                                                                                     -




                                                                                                      Filed:                             03co1 _21 07_CT_005701                                                                                                                 Bartholomew    Circuit
                                                                                                                                                                                                                                                                                      7/1 3/2021       Court
                                                                                                                                                                                                                                                                                                 4:52 PM
                                                                                                                                                                                                                                                                              Bartholomew County,Clerk
                                                                                                                                                                                                                                                                                                     Indiana
                                                                                                                                                   Bmhmgiggmhgggm                                                                                                        Bartholomew County. Indiana

                                 BARTHOLOMEW COUNTY CLERK                                                                               CIRCUW COURT — 81 243794605
                                 pg. BOX 924
                                Columbus, IN
                                812-379-1600
                                                            .
                                                              234 Washington
                                                            47202_0924
                                                                                ,
                                                                                                             3t.
                                                                                                                    O                 SUPERIOR COURT1 — 812-379-1623
                                                                                                                                      SUPERIOR COURT 2 - 81 2-379-1 610
                                                                                                                                     P_rocess Receipt                              and Return
                                                                                                                                                                                                             O
                                    PLAINTIFF
                                                     Karen Abplanalp                                   v
                                                                                                                      ‘
                                                                                                                                                                                             03C0        ISQLﬁTf-ﬁ -W3R7&L01-21o7-c12
                                                                                                                                                                                                                            I




                                    DEFE NDA NT                                                                                                                                                           TYPE 0F PROCESS
                                                        Wyndham                     Vacation Ownership,                           Inc.                                                                                                 Certiﬁed Mail
                                                          NAME 0F INDIVIDUAL, COMPANY, CORPORATION,                                                               ETC.,      To SERVE on DESCRIPTION 0F PROPERTY To SEIZE 0R CONDEMN


                                    BSERVE

                                       TO
                                                         Corporation Service
                                                         ADDRESS.                   (Street or County,
                                                                                                             Company
                                                                                                                    House Number.

                                                          135 North Pennsylvania Street, Suite 1610. Indianapolis. IN 46203:
                                                                                                                                                   City.       State and Zip Code)




                                                   S   VICE C    TO R QUEST    AT NAME AND ADDR S BE 0W1
                                    S.E'infcfiKEEiF-.Ef‘-____°_P_Y____E____fF: _____________   E.S____L                                                                               ________              SUMMONS                                                    xxxx
                                                         [a      Terrence Coriden
                                                          445 Fifth Street, Suite 100                                                                                                                       RULE TO
                                                          Columbus. IN 47201
                                                                                                                                                                                                            SHOW CAUSE
                                                        L                                                                                                                                                   OTHER                                                       Complaint
                                 SPECIAL INSTRUCTIONS 0R OTHER INFORMATION THAT WILL ASSIST                                                                                  IN   EXPEDITING SERV!CE               (Include Business and Alternate Addresses, All
                                 Telephone Numbers. and Estimated Times Available For Service):

                                FOLD Serving;                             Appearance
                                                                1.                                     2.    Complaintfor                Damages                                                                                                                                       FOLD




                                Attorney or other Originator requesting service on behalf                                                of:                                      PLAINTIFF                  TELEPHONE NUMBER
                                                                     .


                                    G. Terrence           Conden                                                                                                             El   DEFENDANT                                                                   812-375-9800


                                The State of Indiana                           to   Defendant                 Wyndham               vacatlon ownersmp'                            Inc"
                                                                                                                                                                                                              You have been sued by                                the person(s)       named
                                “plaintif “, in the court stated above.
                                The nature of the suitggainst you is stated in the complaint which is attached to this document. It also states the demand
                                                                                                                                                           which plaintiff
                                has made and wants from yo‘u.
                                You must answer the complaint in writing. by you or your attorney within          D 20 days or          23 days commencing the day after
                                you receive this summons. or judgment may be entered against you for what the plaintiff has demanded.
                                If


                                Dated
                                     you have a claim for relief against the plaintiff arising from the same transaction or

                                              My 13                                                           20


                                                                               SPACE BELOW FOR USE 0F SHERIFF ONLY
                                                                                                                    21


                                                                                                                                                                                      -
                                                                                                                                                                                                             M
                                                                                                                                                                                                         yum, yougfyrt
                                                                                                                                                                                          DO NOT WRITE BELOW THIS
                                                                                                                                                                                                                   u
                                                                                                                                                                                                     /' mrk, BaéﬁolomeW‘C;
                                                                                                                                                                                                                                                         '


                                                                                                                                                                                                                                                                  in   your written answer.



                                                                                                                                                                                                                                                                        Qﬁgﬁ/F\
                                                                                                                                                                                                                                                                                       &_\
                                [hereby          and return that
                                              certify                                    U
                                                                     have personally served.
                                                                                     I
                                                                                                  have legal evidence of service,        D
                                                                                                                                     have executed as shown                                          U                                            f
                                                                                                                                                                                                                                                ,I-“ﬁmarks”. the process
                                on [he individual, company, corporation. etc.. at the address shown above or on the individual.
                                                                                                                                                                                                                                        i

                                                                                                                                                                                                                                                                          descﬁﬁl‘
                                                                                                                                company, corporation. etc‘. sh                                                                                  'n‘?! the
                                                                                                                                                                                                                                                          address inserted belo               .
                                                                                                                                                                                                                                                                                                     \


                                      D       hereby    certify          and return that               am    unable            locate the individual, company, corporation. etc.,
                                                                                                                                                                                                                                            I




                               Name and
                                          I




                                                title   of individual served                 (if
                                                                                                   |




                                                                                                   not      shown above)
                                                                                                                          to                                                                              named above. (See        r   Tarks            beloq
                                                                                                                                                                                                                                                                         EA        I
                                                                                                                                                                                                                                                                                                  \____

                                                                                                                                                                                                                                  A                           ﬂakeggb
                                                                                                                                                                                                                           D
                                                                                                                                                                         .

                                                                                                                                                                                                                                        ‘érson of              '      lﬁd              dis_
                                                                                                                                                                                                                                  cr ek {gn then residing in the de-
                                                                                                                                                                                                                                  fen           ﬂ t‘s   usual place of abode
                               Address (comple‘e only                     lf   different than          shown above)
                                                                                                                                                                                                                           Date   of
                                                                                                                                                                                                                                       Sea»?                           Time
                                                                                                                                                                                                                                          '\                                             J
                                                                                                                                                                                                                                                        ”k
                                                                                                                                                                                                                                                             ».
                                                                                                                                                                                                                                                                    [Aim AMA           "/
                                                                                                                                                                                                                                                                   *wVHu-u v
                                                                                                                                                                                                                          Signature of sherif


.n
                                                                                                                                                                                                                                  Further summons was sent by ﬁrst
3                                                                                                                                                                                                                                 class mail at the above address,
\.
ﬂ                                                                                                                                              V   FOR USE OF CLERK OF THE COURT ONLY
r.                                                                                                                                             K'S   RETURN FOR CERTIFIED MAIL
3                                                                                                                                              xcument         to the   defendant by certified mail. requesting a return receipt. addressed




                                                     X
                                                                                                                                                                                                                                                                                   to said def-




                                                 $\
LJ

U     xtra Services       & Fe es (Checkbox, add fee as
J

g
J
               .
                      '




      g::::::::::(fhfrd::ﬁy;
                     eec nc
      DCsniﬁed Maunesmmedoeﬂvery
      DAdultSIQnature Required
      DAduns‘gnamre Rammed
                                ,




                           Denvery
                                                 $\
                                                 3



                                                 :—\
                                                           appmpdaxe)



                                                                                                           Postmark
                                                                                                              ere
                                                                                                                                           :eived,

                                                                                                                                           .          .
                                                                                                                                                           signed by the addresseeD
                                                                                                                                                           .


                                                                                                                                           InsuffICIent address                   D       or other   D   reason
                                                                                                                                                                                                                  Clerk,   Bartholomew County Courts

                                                                                                                                                                                                          or signed by another                  D       on                             20__
1    Postage




                                                                                                                                                                                                          Clerk,    Bartholomew Counky Courts                                      Form N0. 8

                                                                                                                                                      1CLERK OF COURT
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 17 of 23 PageID #: 22
                                 r   m.                              r.   .--.,,_   ,..,,
                        I

                        l,




                             I
                                     SENDER: COMPLETE THIS SECTION                                                       COMPLETE                THIS SECTION                 ON DELIVERY

                                     I Complete items 1. 2. and 3.
                                     I Print your name and address on the reverse
                                       so that we can return the card to you.
                                                                                                                         A. Signature


                                                                                                                         X            W1
                                                                                                                         B. Received by (Printed
                                                                                                                                                               (l(9g " 4“ '°----.—.


                                                                                                                                                                Name)
                                                                                                                                                                                                          D Agent
                                                                                                                                                                                                          U Addressee
                                                                                                                                                                                                 C. Date of Delivery
                        3
                                     I Attach this card to the back of the mailpiece,                         ’




                                          or on the front   if   space permits.                                                                          __      >

                                                                                                                                                                              J

                                     1. Article   Addressed   to:                                                        D.   ls delivery  addressdtfferenmom item 1?
                                                                                                                                                                      "
                                                                                                                                   YES, enter deIivery address bélow:

                                                                             SQWM (3M
                                                                                                                              If


                                                     rm‘ww
                       'poCoy

                                                                    WWW                                                                            45cc"                      ~
                                                                                                                                                                     ‘
                                                                                                                  ~__\

                                                                                                                                                                         J

                                               pow
                                          I56
                                          MdIMWDIL-S,                                       IN
                                                                                                                   3. Servic          Type
                                                                                                 i

                                                                                                 '
                                                                                                                     D Adult       Sim
                                                                                                                     D Adult Signatuve'ﬂpﬁtricted Deliveryar                      -
                                                                                                                                                                                      uDHegis! edMaiJum
                                                                                                                                                                                      '~
                                                                                                                                                                                           Dﬁe'gistére‘dMall Restﬂcted
                                                                                                     “.              U Certiﬁed Mail® """"                                    ,                Delivery
                                                                                                                                                              De"--          a».           D   Return Receipt for é
                                              9590 9402 5853 0038 3576 85                            (a              Egiﬁéﬁiﬁ‘é’éﬁfﬁdw                                                         Mercha
                                                                        _D                                ¢
                                                                                                                         Callect on Delivery RestrictedDelivery                            D
                                                                                                                                                                                           Ugglﬁat         6nﬁrmationTM
                                     2. Article   Number   (Transfer from service label)
                                                                                                                                                                                                          Confirmation
                                                                                                                                          il




                                                  ?DED BLED UUUU EEDH E703                                                            r
                                                                                                                                          il   Restricted Delivery                             Resmcted    Delivery



                                     PS Form 381 1,        July 2015      PSN 7530-02-000-9053                                                                                        Domestic Return Receipt             Q
                        ;_


                                                                                                                                                                                                                          '3
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 18 of 23 PageID   #: 8/4/2021
                                                                         Filed: 23       11:18 AM
                                                                                              Bartholomew Circuit Court
                                                                                            Bartholomew County, Indiana




 STATE OF INDIANA                          )     IN THE BARTHOLOMEW CIRCUIT COURT
                                           ) SS:
 COUNTY OF BARTHOLOMEW                     )     CAUSE NO.: 03C01-2107-CT-003701


  KAREN ABPLANALP,                                     )
                                                       )
                                    Plaintiff,         )
                                                       )
            v.                                         )
                                                       )
  MARGARITAVILLE VACATION CLUB                         )
  BY WYNDHAM, INC. and WYNDHAM                         )
  VACATION OWNERSHIP, INC.,                            )
                                                       )
                                    Defendants.        )


                     E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

 Party Classification: Initiating ____ Responding X             Intervening ____

      1.         The undersigned attorney and all attorneys listed on this form now appear in this case
                 for the following party member(s):
      2.
                   MARGARITAVILLE VACATION CLUB BY WYNDHAM, INC.
                       and WYNDHAM VACATION OWNERSHIP, INC.

 2.        Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
           information as required by Trial Rules 3.1 and 77(B) is as follows:

           Richard K. Shoultz                                    Attorney No. 15558-73
           Jordan T. Crabtree                                    Attorney No. 35736-29
           LEWIS WAGNER, LLP                                     Phone: (317) 237-0500
           1411 Roosevelt Avenue, Suite 102                      Fax: (317) 630-2790
           Indianapolis, IN 46201                                rshoultz@lewiswagner.com
                                                                 jcrabtree@lewiswagner.com

           IMPORTANT: Each attorney specified on this appearance:
           (a)  certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as of the date of this
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 19 of 23 PageID #: 24




                Appearance;
       (b)      acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) will be sent to the attorney at
                the email address(es) specified by the attorney on the Roll of Attorneys
                regardless of the contact information listed above for the attorney; and
       (c)      understands that he/she is solely responsible for keeping his/her Roll of
                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).

       Attorneys can review and update their Roll of Attorneys contact information on the
       Courts Portal at http://portal.courts.in.gov.

 3.    There are other party members: Yes ____ No          X    (If yes, list on continuation page.)

 4.    If first initiating party filing this case, the Clerk is requested to assign the case the
       following Case Type under Administrative Rule 8(b)(3):             N/A

 5.    This case involves support issues. Yes ____ No X (If yes, supply social security
       numbers for all family members on continuation page.)

 6.    There are related cases. Yes ____ No X (If yes, list on continuation page.)

 7.    This form has been served on all other parties. Certificate of Service is attached.
       Yes X      No ____

 8.    Additional information required by local rule:____________________________


                                               LEWIS WAGNER, LLP


                                       By:     /s/    Richard K. Shoultz
                                               RICHARD K. SHOULTZ, #15558-73
                                               JORDAN T. CRABTREE, #35736-29
                                               Counsel for Defendants, Margaritaville Vacation
                                               Club by Wyndham, Inc. and Wyndham Vacation
                                               Ownership, Inc.




                                                  -2-
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 20 of 23 PageID #: 25




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 4, 2021, I electronically filed the foregoing with the Clerk
 of the Court using the E-Filing system which sent notification of such filing to the following E-
 Filing participants:

        G. Terrence Coriden
        CORIDEN & CORIDEN, LLC
        P.O. Box 1510
        445 Fifth Street, Suite 100
        Columbus, IN 47202-1510
        tcoriden@coriden.com

                                                /s/ Richard K. Shoultz
                                               RICHARD K. SHOULTZ

 LEWIS WAGNER, LLP
 1411 Roosevelt Avenue, Suite 102
 Indianapolis, IN 46201
 Main: 317-237-0500
 Fax: 317-630-2790
 rshoultz@lewiswagner.com
 jcrabtree@lewiswagner.com




                                                 -3-
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 21 of 23 PageID   #: 8/4/2021
                                                                         Filed: 26       11:18 AM
                                                                                           Bartholomew Circuit Court
                                                                                         Bartholomew County, Indiana




 STATE OF INDIANA                        )     IN THE BARTHOLOMEW CIRCUIT COURT
                                         ) SS:
 COUNTY OF BARTHOLOMEW                   )     CAUSE NO.: 03C01-2107-CT-003701


  KAREN ABPLANALP,                                   )
                                                     )
                                  Plaintiff,         )
                                                     )
         v.                                          )
                                                     )
  MARGARITAVILLE VACATION CLUB                       )
  BY WYNDHAM, INC. and WYNDHAM                       )
  VACATION OWNERSHIP, INC.,                          )
                                                     )
                                  Defendants.        )


                            MOTION FOR EXTENSION OF TIME
                         TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendants, Margaritaville Vacation Club by Wyndham, Inc. and Wyndham Vacation

 Ownership, Inc. (“Defendants”), by counsel, move this Court for an extension of time, to and

 including September 10, 2021, to respond to Plaintiff’s Complaint. In support of this Motion,

 Defendants state:

        1.        Plaintiff filed her Complaint on July 13, 2021.

        2.        Defendants currently have until August 11, 2021, to respond to Plaintiff’s

 Complaint, and that date has not yet passed.

        3.        Defendants and their counsel need additional time to confer and prepare an

 appropriate response to Plaintiff’s Complaint.

        4.        The deadline for Defendants to respond to Plaintiff’s Complaint has not previously

 been extended.
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 22 of 23 PageID #: 27




        WHEREFORE, Defendants, Margaritaville Vacation Club by Wyndham, Inc. and

 Wyndham Vacation Ownership, Inc., by counsel, pray for an additional thirty (30) days, up to

 September 10, 2021, in which to answer or otherwise respond to Plaintiff’s Complaint, and for all

 other just and proper relief in the premises.


                                                 LEWIS WAGNER, LLP


                                        By:      /s/    Richard K. Shoultz
                                                 RICHARD K. SHOULTZ, #15558-73
                                                 JORDAN T. CRABTREE, #35736-29
                                                 Counsel for Defendants, Margaritaville Vacation
                                                 Club by Wyndham, Inc. and Wyndham Vacation
                                                 Ownership, Inc.


                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 4, 2021, I electronically filed the foregoing with the Clerk
 of the Court using the E-Filing system which sent notification of such filing to the following E-
 Filing participants:

        G. Terrence Coriden
        CORIDEN & CORIDEN, LLC
        P.O. Box 1510
        445 Fifth Street, Suite 100
        Columbus, IN 47202-1510
        tcoriden@coriden.com

                                                  /s/ Richard K. Shoultz
                                                 RICHARD K. SHOULTZ

 LEWIS WAGNER, LLP
 1411 Roosevelt Avenue, Suite 102
 Indianapolis, IN 46201
 Main: 317-237-0500
 Fax: 317-630-2790
 rshoultz@lewiswagner.com
 jcrabtree@lewiswagner.com


                                                   -2-
Case 1:21-cv-02253-JRS-MG Document 1-1 Filed 08/16/21 Page 23 of 23 PageID #: 28




 STATE OF INDIANA                                      )     IN THE BARTHOLOMEW CIRCUIT COURT
                                                       ) SS:
 COUNTY OF BARTHOLOMEW                                 )     CAUSE NO.: 03C01-2107-CT-003701


  KAREN ABPLANALP,                                                )
                                                                  )
                                                Plaintiff,        )
                                                                  )
         v.                                                       )
                                                                  )
  MARGARITAVILLE VACATION CLUB                                    )
  BY WYNDHAM, INC. and WYNDHAM                                    )
  VACATION OWNERSHIP, INC.,                                       )
                                                                  )
                                                Defendants.       )


                ORDER GRANTING DEFENDANTS’ MOTION FOR
          EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendants, Margaritaville Vacation Club by Wyndham, Inc. and Wyndham Vacation

 Ownership, Inc., by counsel, file their Motion for Extension of Time in which to answer or

 otherwise respond to Plaintiff’s Complaint.

        And the Court being duly advised, now grants said Motion.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendants,

 Margaritaville Vacation Club by Wyndham, Inc. and Wyndham Vacation Ownership, Inc., are

 granted a period of time through and including September 10, 2021 in which to answer or

 otherwise respond to Plaintiff’s Complaint.


                               August 5, 2021




                              August 5, 2021
                                                              Judge, Bartholomew County Circuit Court

 Distribution: all counsel of record
